DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
Replacement drawings were received on 02/22/21. These drawings are acceptable and have been entered.

Specification
A substitute specification was submitted on 02/22/21. This substitute specification is acceptable and has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Srikant Viswanadham on 04/16/21. The application has been amended as follows: 


The claims as filed on 02/22/21 have been amended as follows:
(1) Claim 1, Line 9, replace “via which a user interacts” with --configured to allow a user to interact--
(2) Claim 4, Line 2, replace “mechanism,” with --mechanism of the one or more user input mechanisms,--

(4) Claim 14, Line 29, replace “via which a user interacts” with --configured to allow a user to interact--

/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649